internal_revenue_service index nos number release date date cc dom p si - plr-100620-00 plr-100622-00 plr-100623-00 plr-100624-00 plr-100626-00 plr-100627-00 plr-100629-00 plr-100630-00 plr-100631-00 plr-100632-00 plr-100633-00 plr-100628-00 p7 p1 p2 p3 p4 p5 p6 p8 sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 s10 state x dear this is in reply to a letter of date and subsequent correspondence submitted on behalf of p1 p2 p3 p4 p5 p6 p7 p8 sec_1 sec_2 sec_3 sec_4 sec_5 s6 s7 s8 s9 and s10 by their authorized representative requesting certain rulings relating to the master-feeder investment fund structure between p3 through p8 the series and sec_1 through s10 the funds p1 and p2 are each trusts the trusts formed under the laws of state x pursuant to declarations of trust declaration s p1 and p2 are each registered with the securities_and_exchange_commission the sec under the act as open-end diversified management investment companies p3 is a series of p1 p4 p5 p6 p7 and p8 are each a series of p2 p3 through p8 represent that they are each a partnership in which sec_1 through s10 are partners in their respective partnership sec_1 invests in p3 sec_2 invests in p4 sec_3 sec_4 and sec_5 invest in p5 s6 and s7 invest in p6 s8 invests in p7 s9 and s10 invest in p8 each series has distinct investment objectives and will invest in a portfolio of securities in which no other series will have an interest a fund will invest in one or more series and its interest in each series in which it invests will be determined by reference to its capital_account in that series and without regard to its capital_account in any other series the interest of a fund is limited to the net assets of the series in which it invests and does not extend to the assets of any other series established under the declaration in addition the rights of the funds investing in each series are limited in redemption and liquidation or termination to the assets of that particular series the declaration provides that the trustees will administer the affairs of the trusts in accordance with the declaration the trustees for p1 and p2 have adopted capital_account establishment and maintenance procedures procedures the declaration and the procedures are collectively referred to as the agreement the declaration provides that consistent with its investment objectives each series will be managed so as to comply with the requirements applicable to regulated_investment_companies rics under sec_851 et seq of the internal_revenue_code as though such requirements were applied at the series level the declaration provides that no series will be liable for the debts and obligations of any other series further the declaration provides that the expenses fees charges taxes and liabilities incurred or arising in connection with a particular series or in connection with the management thereof are payable out of the assets of that series and not out of the assets of any other series certain general items such as trustee fees and act registration expenses for example are allocated among the series based upon the relative net asset values of each matters affecting only one series will be voted on only by the investors of that series to the extent required by the act a single vote of all investors will be held for the election of trustees and the approval of accountants subject_to specific provisions of the declaration the trustees will have exclusive and absolute control_over the assets and activities of each series holders of interests in series will be limited to certain institutional investors holders and will not include individuals s_corporations partnerships or grantor trusts that are beneficially owned by any individual s_corporation or partnerships each series will invest their assets in a manner that complies with the requirements specified in sec_851 of the code as though they were each a ric subject_to sec_851 the declaration which governs the rights obligations and liabilities of the holders provides that the holders' interests in the series are not transferable increases and decreases in the size of a holder's investment will be accomplished by adjustments to that holder's capital_account balance not by a transfer of interests in the series or capital accounts between the various holders the series represent that except as required by sec_704 of the code and sec_1_704-1 of the income_tax regulations each holder's allocable share of that series's income will be comprised of a proportionate share of each item_of_income includ able in that series's gross_income the series further represent that the organization of the series in a manner to enable them to be classified as partnerships under sec_301_7701-2 of the procedure and administration regulations was not done to enable a holder that is a regulated_investment_company to make distributions that would be prohibited under revrul_89_81 1989_1_cb_266 had the regulated_investment_company invested directly in the assets of the series the series also represent that each is and will continue to be registered with the sec under the act as a management company and that it will make all of its book allocations in proportion to the holders’ relative book capital accounts sec_7704 of the code provides that a publicly_traded_partnership shall be treated as a corporation sec_7704 of the code provides that for purposes of sec_7704 the term publicly_traded_partnership means any partner- ship if interests in such partnership are traded on an estab- lished securities market or interests in such partnership are readily_tradable on a secondary market or the substantial equivalent thereof sec_1_7704-1 of the regulations concerning pri- vate placements provides that except as otherwise provided in sec_1_7704-1 interests in a partnership are not readily trad- able on a secondary market or the substantial equivalent thereof if i all interests in the partnership were issued in a transaction or transactions that was not required to be regis- tered under the securities act of u s c 77a et seq and ii the partnership does not have more than partners at any time during the taxable_year of the partnership the series represents that each series will have no more than partners holders and that no interests in a series have been or will be traded on an established_securities_market or issued in a transaction registered under the securities act of based on the information provided and the representations made we conclude that the series will each be treated as a sepa- rate entity for federal_income_tax purposes and that no series will be a publicly_traded_partnership for purposes of sec_7704 of the code sec_851 of the code defines a ric in part as a domestic_corporation registered under the act as a manage- ment company sec_851 of the code limits the definition of a ric to a corporation meeting certain election gross_income and diver- sification requirements sec_851 of the code provides that to qualify as a ric percent of a corporation’s gross_income must be derived from dividends interest payments_with_respect_to_securities_loans as defined in sec_512 gains from the sale_or_other_disposition of stocks securities foreign_currencies or other income derived with respect to the business of investing in such stocks securities or currencies sec_851 of the code requires that to qualify as a ric at the close of each quarter of the taxable_year at least percent of the value of a corporation's total assets must be represented by cash and cash items including receivables government securities securities of other rics and other_securities generally limited in respect of one issuer to an amount not greater in value than percent of the value of the total assets of the corporation and to not more than per- cent of the outstanding_voting_securities_of_such_issuer sec_851 of the code provides that to qualify as a ric not more than percent of the corporation's total assets may be invested in the securities other than government securi- ties and securities of other rics of any one issuer or two or more issuers which the corporation controls and which are deter- mined under regulations to be engaged in the same or similar trades_or_businesses or related trades_or_businesses sec_853 of the code provides that a ric more than percent of the value as defined in sec_851 of whose total assets at the close of the taxable_year consists of stock_or_securities in foreign_corporations and which meets the require- ments of sec_852 for the taxable_year may elect to treat its shareholders as if they had paid certain foreign taxes incurred by the ric for purposes of determining a shareholder's foreign credit under sec_901 sec_702 of the code provides that the character of items stated in sec_702 that are included in a partner's dis- tributive share shall be determined as if such items were real- ized directly from the source from which realized by the partnership or incurred in the same manner as incurred by the partnership sec_702 provides that where it is necessary to determine the amount or character of the gross_income of a partner such amount shall include that partner's_distributive_share of the gross_income of the partnership section n of the technical and miscellaneous reve- nue act of added a sentence to the flush language of sec_851 of the code that states that income derived from a part- nership or trust shall be treated as satisfying the percent test of sec_851 only to the extent that such income is at- tributable to items of income of the partnership or trust which would be described in sec_851 if earned directly by the ric the legislative_history of that sentence indicates that it was intended to clarify the general_rule used to characterize items of income gain loss deduction or credit includable in a part- ner's distributive_share as applied to rics that are partners it therefore explains the relationship of sec_702 to the percent test under sec_851 see s rep no 100th cong 2d sess under subchapter_k of the code a partnership is considered to be either an aggregate of its members or a separate_entity under the aggregate approach each partner is treated as an owner of an undivided_interest in partnership assets and operations under the entity approach the partnership is treated as a sepa- rate entity in which partners have no direct interest in partnership assets and operations see s rep no 83d cong 2d sess and h_r rep no 83d cong 2d sess in order for holders to qualify as rics under the diversifi- cation tests of sec_851 of the code the aggregate approach will have to be applied to each holder's partnership_interest in a series as an aggregate each holder will be entitled to take into account its share of the individual items of income and assets of the series it invested in revrul_75_62 1975_1_cb_188 concerns a life_insurance_company that contributed cash to a partnership in exchange for a percent interest in the partnership the partnership held real_estate as its principal asset for the taxable_year in question sec_805 of the code required life_insurance_companies to value their assets each taxable_year for this purpose sec_805 required that shares of stock and real_estate be valued at their fair market values and that other assets be valued at their adjusted_basis the issue presented in the rul- ing is whether for purposes of sec_805 the life_insurance company's interest in the partnership is considered to be an investment in the real_estate held by the partnership an aggre- gate approach or an investment in other_property an entity approach revrul_75_62 holds that the partnership_interest held by the life_insurance_company must be accounted for as other proper- ty for purposes of sec_805 of the code the ruling cites sec_705 and sec_741 both of which generally treat an interest in a partnership as an interest in an entity as evidence of an intent in subchapter_k to take the entity approach in questions concern- ing the nature of an interest in a partnership the ruling states that the legislative_history of sec_805 does not indi- cate that application of the entity approach to the facts of the ruling is inappropriate and that there is no compelling reason to take the aggregate approach the flush language of sec_851 of the code formerly sec_851 for taxable years of a ric that began before date and its legislative_history indicate that here unlike the situation described in revrul_75_62 congress intended that an aggregate approach be taken in determining the nature of the partnership interests held by the holders the flush lan- guage of sec_851 mandates an aggregate approach in applying the percent gross_income_test of sec_851 to rics that hold partnership interests it would be anomalous to suggest that congress intended that a ric's interest in a partnership be view ed as a direct investment in the partnership's assets for pur- poses of the sec_851 test but not be viewed as a direct in- vestment in those assets for purposes of the test set out in inter alia sec_851 the tax treatment accorded real_estate_investment_trusts reits lends further support to applying the aggregate approach to the present case reits were created to provide an investment vehicle similar to the ric for small investors to invest in real_estate and real_estate mortgages see h_r rep 86th cong 2d sess like rics reits are subject_to re- strictions on the type of assets they can hold if they want to retain the benefits accorded them under subchapter_m and are subject_to certain gross_income source tests reits and rics also have similar distribution and holding_period requirements sec_1_856-3 of the regulations provides that in the case of a real_estate_investment_trust which is a partner in a partnership as defined in sec_7701 a - and the regulations thereunder the trust will be deemed to own its proportionate share of each of the assets of the partnership and will be deemed to be en- titled to the income of the partnership attributable to such share for purposes of sec_856 the interest of a partner in the partnership's assets shall be deter- mined in accordance with his capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership shall retain the same character in the hands of the partners for all purposes of sec_856 thus for example if a_trust owns a 30-percent capital interest in a partnership which owns a piece of rental property the trust will be treated as owning percent of such property and as being entitled to percent of the rent derived from the property by the partnership similarly if the partnership holds any property primar- ily for sale to customers in the ordinary course of its trade_or_business the trust will be treated as holding its proportionate share of such property primarily for such purpose also for example where a partnership sells real_property or a_trust sells its interest in a partnership which owns real_property any gross_income realized from such sale to the extent that it is at- tributable to the real_property shall be deemed gross_income from the sale or disposition of real_property held for either the period that the partnership has held the real_property or the period that the trust was a member of the partnership whichever is the shorter thus the regulation adopts the aggregate look-through approach in determining how a reit should account for its partnership interests for purposes of all of the income and asset qualification tests under sec_856 of the code the legislative purpose underlying the creation of both rics and reits was to provide small investors a means of pooling their resources to invest in a particular type of asset without the imposition of corporate_income_tax the qualification tests are similar for each therefore although the ric regulations do not specifically address the issue herein it is appropriate to adopt an approach for rics that parallels that set forth for reits accordingly each of the holders as partners in a series will be deemed to own a proportionate share of the assets of the applicable series and will be deemed to be entitled to the income of the series attributable to that share for purposes of deter- mining whether that holder satisfies the requirements of sec_851 sec_851 and sec_853 of the code for purposes of these sections the interest of a holder in a series shall be determined in accordance with the holder's capital interest in that series sec_704 of the code provides that a partner's dis- tributive share of income gain loss deduction or credit shall except as otherwise provided in chapter of the code be determined by the partnership_agreement sec_704 of the code provides that a partner's dis- tributive share of income gain loss deduction or credit or item thereof shall be determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if the partnership_agreement does not provide as to the partner's_distributive_share of income gain loss deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect sec_1_704-1 of the regulations provides that in order for an allocation to have economic_effect it must be consistent with the underlying economic arrangement of the partners this means that in the event there is an economic benefit or economic burden that corresponds to an allocation the partner to whom the allocation is made must receive the economic benefit or bear the economic burden generally an allocation has economic_effect if the partnership capital accounts are maintained in accordance with sec_1_704-1 upon liquidation of the partnership or any partner's_interest_in_the_partnership liquidating distributions will be made to the partners in accordance with their positive capital_account balances and partners are unconditionally required to restore the negative balance of their capital accounts to the partnership upon the liquidation of their interests in the partnership sec_1_704-1 of the regulations provides that the partners' capital accounts will be considered to be determined and maintained in accordance with the rules of paragraph b iv if and only if each partner's capital_account is increased by the amount of money contributed by him to the partnership the fair_market_value of property contributed by the partner to the partnership net of liabilities secured_by such contributed_property that the partnership is considered to assume or take subject_to under sec_752 of the code and allocations to the partner of partnership income and gain or items thereof including income and gain exempt from tax and income and gain described in paragraph b iv g but excluding income and gain described in paragraph b i and decreased by the amount of money distributed to the partner by the partnership the fair_market_value of property distributed to the partner by the partnership net of liabilities secured_by such distributed property that such partner is considered to assume or take subject_to under sec_752 allocations to the partner of expenditures of the partnership described in sec_705 and allocations of partnership loss and deduction or item thereof including loss and deduction described in paragraph b iv g but excluding items described in above and loss or deduction described in paragraphs b i or b iii sec_1_704-1 of the regulations provides that the partnership_agreement includes all agreements among the partners or between one or more partners and the partnership concerning affairs of the partnership and responsibilities of the partners sec_3_4 of article iii of the procedures provides that the provisions contained in the procedures relating to the maintenance of book capital accounts and tax capital accounts are intended to comply with sec_1_704-1 of the regulations and shall be interpreted and applied in a manner consistent with such regulations sec_3_4 of the procedures further provides that the trustees shall make any appropriate modifications in the event unanticipated events might otherwise cause the procedures not to comply with sec_1_704-1 including the requirements described in sec_1_704-1 and sec_1_704-1 of the regulations sec_4 of article iv of the procedures provides that upon liquidation of the series the proceeds will be distributed to the holders as provided in article vii of the procedures sec_5 of article v of the procedures provides that if a redemption occurs prior to the end of a fiscal_year series will treat the fiscal_year as ended for the purposes of computing the redeeming holder's distributive_share of the series items and allocations of all items to such holder will be made as though each holder were receiving its allocable share of series items at such time section of article vii of the procedures provides that subject_to of the procedures upon the dissolution of series the trustees shall liquidate the assets of series apply and distribute the proceeds as follows a first to the payment of all debts and obligations of series to third parties including without limitation the retirement of outstanding debt including any debt owed to holders or their affiliates and the expenses of liquidation and to the setting up of any reserves for contingencies which may be necessary and b then in accordance with the holders' positive book capital_account balances after adjusting book capital accounts for allocations provided in article v of the procedures and in accordance with the requirements described in sec_1 b ii b of the regulations section of article vii of the procedures provides that if a holder has a negative balance in its book capital_account following the liquidation of its interest as determined after taking into account all capital_account adjustments for the fiscal_year during which the liquidation occurs then such holder shall restore the amount of such negative balance to series by the later of the end of the fiscal_year or days after the date of such liquidation so as to comply with the requirements of sec_1_704-1 of the regulations such amount shall upon liquidation of series be paid to creditors of series or distributed to other holders in accordance with their positive book capital_account balances based on the foregoing the allocations provided for in the procedures meet the requirements for economic_effect set forth in sec_1_704-1 of the regulations accordingly the allocations contained in the procedures have economic_effect within the meaning of sec_704 of the code no opinion is expressed or implied regarding whether the allocations of profits and losses contained in the procedures satisfy the requirements for substantiality as set forth in sec_1_704-1 except as specifically ruled upon above no opinion is expressed on the federal tax consequences of the transactions described above under any other provisions of the code specifically no opinion is expressed as to whether any of the holders qualifies as a ric that is taxable under subchapter_m part of the code this ruling is directed only to the taxpayers who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to p1's authorized representative sincerely yours thomas hines acting branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
